Citation Nr: 0832261	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-22 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an old myocardial 
infarction and coronary artery disease, also claimed as chest 
pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 2003 to July 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which, inter alia, denied the 
veteran's July 2004 claim for service connection for an old 
myocardial infarction and coronary artery disease, also 
claimed as chest pain.

In November 2007, the Board remanded the case to the RO for 
additional development.  Following completion of the 
requested development, the RO granted service connection for 
major depressive disorder in an April 2008 rating decision. 
As this determination constitutes a full grant of the benefit 
sought as to major depressive disorder, the issue is no 
longer in appellate status.  See Grantham v. Brown, 114 F.3d. 
1156 (Fed. Cir. 1997).

This case has been returned to the Board for further 
appellate consideration as to the issue of entitlement to 
service connection for an old myocardial infarction and 
coronary artery disease, also claimed as chest pain.

In a July 2008 Appellant's Post-Remand Brief, the veteran's 
representative raised the claim that the veteran's newly 
service-connected major depressive disorder may have caused, 
contributed to, or aggravated his heart condition.  The 
veteran currently has a rating of 50 percent disabling for 
major depressive disorder, although the "Reasons for 
Decision" section of the RO's April 2008 rating decision 
assigned an evaluation of 70 percent.  The Board refers the 
veteran's claim for secondary service connection to the RO 
for appropriate action.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.



REMAND

The Board instructed in its November 2007 remand that the 
veteran be provided with notice of the information or 
evidence needed to establish service connection for a 
preexisting condition.  As the Board noted at that time, the 
RO denied service connection for the veteran's old myocardial 
infarction and coronary artery disease, also claimed as chest 
pain, based on the fact that his condition was not 
permanently worsened as a result of military service.  
However, the veteran was not advised of what is needed to 
establish service connection for a preexisting disorder.  The 
Federal Circuit Court held, in Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004), that the correct standard for 
rebutting the presumption of soundness under 38 U.S.C.A. § 
1111 (West 2002) requires that VA shows by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.

In this case, the November 2007 corrective notice sent to the 
veteran did not include notice of the information or evidence 
needed to establish service connection for a preexisting 
condition, as required by Wagner, supra.  Consequently, the 
Board finds that this issue is not ready for appellate review 
and must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant a 
corrective notice that informs the 
appellant of the information and evidence 
needed to establish service connection for 
a preexisting condition or due to 
aggravation of a preexisting disorder 
beyond its natural progression,.  The 
claims file must include documentation 
that VA has complied with its duties to 
notify and assist a claimant.

2.  After completion of the above, and 
after the veteran has been given time to 
respond to the notification, the veteran's 
claim for service connection for an old 
myocardial infarction and coronary artery 
disease, also claimed as chest pain, 
should be readjudicated, to include on a 
direct and/or due to aggravation of a 
preexisting condition basis, to include 
consideration of the decision reached in 
Wagner, supra.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
which fully sets forth the controlling law 
and regulations pertinent to the appeal, 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

